IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 98-11130
                           Summary Calendar


                           MANUEL V. PEREZ,

                                                 Plaintiff-Appellant,
                                versus

         KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                                  Defendant-Appellee.

                         - - - - - - - - - -
            Appeal from the United States District Court
                 for the Northern District of Texas
                        USDC No. 1:98-CV-108C
                         - - - - - - - - - -

                             July 7, 1999

Before DAVIS, DUHÉ, and PARKER, Circuit Judges.

PER CURIAM:1

     Manuel Perez appeals the district court’s judgment for the

Commissioner in his action pursuant to 42 U.S.C. § 405(g) for

review of the Administrative Law Judge’s (“ALJ”) decision denying

his request for Disability Insurance Benefits and Supplemental

Security   Income.    We   review   the   Commissioner’s   decision   to

determine whether the decision is supported by substantial evidence

in the record and whether the Commissioner applied the proper legal

standards in evaluating the evidence.      Villa v. Sullivan, 895 F.2d
1019, 1021 (5th Cir. 1990).


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
      Perez contends that the ALJ failed to consider portions of Dr.

W. Joe Bray’s post-hearing consultative report dealing with Perez’s

impaired ability to reach, push, or pull.          It is, however, unclear

what weight Dr. Bray attached to these limitations.             Nowhere does

his report state that Perez’s ability to perform light work was

compromised by these limitations, and the report contains no

objective evidence indicating that these limitations were severe.

Furthermore, as the ALJ noted, Perez’s subjective complaints of

pain were not consistent with the objective medical evidence.

Finally, no physician pronounced Perez disabled or unable to

perform light work activity.        Substantial evidence supports the

ALJ’s determination that Perez was not disabled, and no reversible

error has been shown.

      Perez   also   complains   that     the    ALJ’s   questions   to   the

vocational expert at the hearing did not include any reference to

the   above   limitations,   and    the    ALJ    failed   to   submit    any

supplemental questions to the vocational expert after receiving Dr.

Bray’s post-hearing report.        Because Perez has not exhausted his

administrative remedies with respect to this claim, this court

lacks jurisdiction to review it. See Paul v. Shalala, 29 F.3d 208,

210 (5th Cir. 1994).

      AFFIRMED.